Exhibit 10.14

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

 

1.             PURPOSE

 

The purpose of this Plan is to provide an opportunity for Employees of Seagate
Technology plc, an Irish company and its Designated Subsidiaries to purchase
Ordinary Shares and thereby to have an additional incentive to contribute to the
prosperity of the Corporation. It is the intention of the Corporation that the
Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code
and the Plan shall be administered in accordance with this intent. In addition,
the Plan authorizes the grant of options pursuant to sub-plans or special
rules adopted by the Committee designed to achieve desired tax or other
objectives in particular locations outside of the United States, which sub-plans
shall not be required to comply with the requirements of Section 423 of the Code
or all of the specific provisions of the Plan, including but not limited to
terms relating to eligibility, Offering Periods, Purchase Periods or Purchase
Price.

 

2.                                      DEFINITIONS

 

2.1                                 “Applicable Law” shall mean the legal
requirements relating to the administration of an employee stock purchase plan
under applicable Irish corporate laws, U.S. federal and applicable state laws
(including the Code) and any stock exchange rules or regulations and the
applicable laws governing the grant of options and the issuance of shares under
an employee stock purchase plan in any country or jurisdiction where the Plan
will be offered, as such laws, rules, regulations and requirements shall be in
place from time to time.

 

2.2                                 “Beneficial Owner” means the definition
given in Rule 13d-3 promulgated under the Exchange Act.

 

2.3                                 “Board” shall mean the Board of Directors of
the Corporation.

 

2.4                                 “Change of Control” shall mean the
consummation or effectiveness of any of the following events:

 

(i)                                     The sale, exchange, lease or other
disposition of all or substantially all of the assets of the Corporation to a
person or group of related persons, as such terms are defined or described in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act;

 

(ii)                                  A merger, reorganization,
recapitalization, consolidation or other similar transaction involving the
Corporation in which the voting securities of the Corporation owned by the
shareholders of the Corporation immediately prior to such transaction do not
represent

 

1

--------------------------------------------------------------------------------


 

more than fifty percent (50%) of the total voting power of the surviving
controlling entity outstanding immediately after such transaction;

 

(iii)                               Any person or group of related persons, as
such terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, is or becomes the Beneficial Owner, directly or indirectly, of
more than 50% of the total voting power of the voting securities of the
Corporation (including by way of merger, takeover (including an acquisition by
means of a scheme of arrangement), consolidation or otherwise); or

 

(iv)                              During any period of two (2) consecutive
years, individuals who at the beginning of such period constituted the Board
(together with any new directors whose election by such Board or whose
nomination for election by the shareholders of the Corporation was approved by a
vote of a majority of the directors of the Corporation then still in office, who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board then in office.

 

Notwithstanding the foregoing, a restructuring of the Corporation for the
purpose of changing the domicile of the Corporation (including, but not limited
to, any change in the structure of the Corporation resulting from the process of
moving its domicile between jurisdictions), reincorporation of the Corporation
or other similar transaction involving the Corporation (a “Restructuring
Transaction”) will not constitute a Change of Control if, immediately after the
Restructuring Transaction, the shareholders of the Corporation immediately prior
to such Restructuring Transaction represent, directly or indirectly, more than
fifty percent (50%) of the total voting power of the surviving entity.

 

2.5                                 “Code” shall mean the U.S. Internal Revenue
Code of 1986, as amended. Any reference to a section of the Code herein shall be
a reference to any successor or amended section of the Code.

 

2.6                                 “Committee” shall mean the committee
appointed by the Board in accordance with Section 15 of the Plan.

 

2.7                                 “Companies Act” shall mean the Companies Act
1963 of Ireland.

 

2.8                                 “Compensation” shall mean an Employee’s base
cash compensation and commissions, but shall exclude such items as allowances,
differentials, bonuses or premiums such as those for working shifts or overtime,
payments for incentive compensation, incentive payments, bonuses,

 

2

--------------------------------------------------------------------------------


 

income from the exercise, vesting and/or the sale, exchange or other disposition
of a compensatory share award granted to the Employee by the Corporation or a
Designated Subsidiary, and other forms of extraordinary compensation. The
Committee shall have the authority to determine and approve all forms of pay to
be included in the definition of Compensation and may change the definition on a
prospective basis.

 

2.9                                 “Corporation” shall mean Seagate Technology
plc, a public company incorporated under the laws of the Republic of Ireland
with limited liability under registered number 480010, or any successor thereto.

 

2.10                           “Designated Subsidiary” shall mean a Subsidiary
that has been designated by the Committee in its sole discretion as eligible to
participate in the Plan with respect to its Employees.

 

2.11                           “Effective Date” shall mean the date on which the
registration statement on Form S-1 filed with the U.S. Securities and Exchange
Commission pursuant to Rule 424 under the Securities Act for the initial public
offering of Seagate Technology common stock (the “Registration Statement”)
became effective.

 

2.12                           “Employee” shall mean an individual classified as
an employee (within the meaning of Code Section 3401(c) and the regulations
thereunder) by the Corporation or a Designated Subsidiary on the Corporation’s
or such Designated Subsidiary’s payroll records.  Individuals classified as
independent contractors, consultants, advisers, or members of the Board or the
board of directors of a Designated Subsidiary are not considered “Employees” by
virtue of such station.

 

2.13                           “Exchange Act” shall mean the U.S. Securities
Exchange Act of 1934, as amended.

 

2.14                           “Fair Market Value” shall mean, as of any date of
determination (i.e., an Offering Date or Purchase Date, as appropriate), the
value of a Share determined as follows: (i) if the Ordinary Shares are listed on
any established stock exchange (including the New York Stock Exchange) or traded
on the NASDAQ Global Select Market, the Fair Market Value of a Share shall be
the closing per-share sales price of such Shares as reported on such date on the
Composite Tape of the principal national securities exchange on which such
Shares are listed or admitted to trading or, if no Composite Tape exists for
such national securities exchange on such date, then on the principal national
securities exchange on which such Shares are listed or admitted to trading; or
(ii) if the Shares are not listed or admitted to trading on a national
securities exchange, then the Fair Market Value of a Share shall be determined
in good faith by the Board, and, to the extent appropriate, based on the
application of a reasonable valuation method.  For purposes of the Offering Date
under the first Offering Period,

 

3

--------------------------------------------------------------------------------


 

the Fair Market Value of a share of Seagate Technology common stock shall be the
initial price to the public as set forth in the final prospectus included with
the Registration Statement.

 

2.15                           “Offering Date” shall mean the first Trading Day
of an Offering Period under the Plan; provided that the Offering Date of the
first Offering Period will be the Effective Date.

 

2.16                           “Offering Period” shall mean a period of
approximately twelve (12) months during which an option granted pursuant to the
Plan may be exercised; provided, however, that effective for Offering Periods
commencing on or after February 1, 2006, the term “Offering Period” shall mean a
period of approximately six (6) months during which an option granted pursuant
to the Plan may be exercised.  For Offering Periods that commence prior to
February 1, 2006, the Plan shall be implemented by a series of Offering Periods
of approximately twelve (12) months duration, with new Offering Periods
commencing on the first Trading Day on or after February 1 and August 1 of each
year and ending on the last Trading Day in the twelve month period ending on
January 31 and July 31 of the subsequent year; provided that the first Offering
Period shall commence on the Effective Date and shall end on the last Trading
Day on or before January 31, 2004.  Effective for Offering Periods that commence
on or after February 1, 2006, the Plan shall be implemented by a series of
Offering Periods of approximately six (6) months duration, with new Offering
Periods commencing on the first Trading Day on or after February 1 and August 1
of each year and ending on the last Trading Day in the six-month period ending
on the next July 31 and January 31, respectively.  The duration and timing of
Offering Periods may be changed or modified by the Committee from time to time.

 

2.17                           “Offering Price” shall mean the Fair Market Value
of a Share on the Offering Date of an Offering Period.

 

2.18                           “Officer” shall mean a person who is an officer
of the Corporation within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

2.19                           “Ordinary Share” or “Share” means an ordinary
share of the Corporation, nominal value US$0.00001.

 

2.20                           “Participant” shall mean a participant in the
Plan as described in Section 5 of the Plan.

 

2.21                           “Plan” shall mean this Employee Stock Purchase
Plan, as amended and restated.

 

4

--------------------------------------------------------------------------------


 

2.22                           “Purchase Date” shall mean the last Trading Day
of each Purchase Period.

 

2.23                           “Purchase Period” shall mean, with respect to
Offering Periods that commence on prior to February 1, 2006, the period of
approximately six (6) months commencing after one Purchase Date and ending with
the next Purchase Date, with new Purchase Periods commencing on the first
Trading Day on or after February 1 and August 1 of each year and ending on the
last Trading Day in the six-month period ending on the next July 31 and
January 31, respectively; provided that the first Purchase Period shall commence
on the Effective Date and shall end at the completion of the seventh complete
calendar month following the Effective Date unless otherwise determined by the
Committee. The second Purchase Period of the first Offering Period shall begin
on the first Trading Day following the end of the first Purchase Period and
shall end on the last Trading Day on or before January 31, 2004. Subsequent
Purchase Periods, if any, shall run consecutively after the termination of the
preceding Purchase Period.  Notwithstanding anything herein to the contrary,
effective for Offering Periods that commence on or after February 1, 2006,
“Purchase Period” shall have the same meaning as the term “Offering Period.” 
The duration and timing of Purchase Periods may be changed or modified by the
Committee from time to time.

 

2.24                           “Purchase Price” shall have the meaning set out
in Section 8.2.

 

2.25                           “Securities Act” shall mean the U.S. Securities
Act of 1933, as amended.

 

2.26                           “Shareowner” shall mean a record holder of
Ordinary Shares entitled to vote such Shares under the Corporation’s by-laws.

 

2.27                           “Subsidiary” shall mean any entity treated as a
corporation (other than the Corporation) in an unbroken chain of corporations
beginning with the Corporation, within the meaning of Code Section 424(f),
whether or not such corporation now exists or is hereafter organized or acquired
by the Corporation or a Subsidiary, which is also a subsidiary within the
meaning of Section 155 of the Companies Act.

 

2.28                           “Trading Day” shall mean a day on which U.S.
national stock exchanges and the national market system are open for trading and
the Ordinary Shares are being publicly traded on one or more of such exchanges
or markets.

 

3.             ELIGIBILITY

 

3.1           Any individual who is an Employee on an Offering Date shall be
eligible to participate in the Plan with respect to the Offering Period
commencing on such Offering Date. The Committee may establish administrative
rules requiring that

 

5

--------------------------------------------------------------------------------


 

an individual be an Employee for some minimum period (not to exceed 30 days)
prior to an Offering Date to be eligible to participate with respect to the
Offering Period beginning on that Offering Date.

 

3.2           The Committee may determine that a designated group of highly
compensated Employees is ineligible to participate in the Plan so long as the
excluded category fits within the definition of “highly compensated employee” in
Code Section 414(q).

 

3.3           No Employee may participate in the Plan if immediately after an
option is granted the Employee owns or is considered to own (within the meaning
of Code Section 424(d)) Ordinary Shares, including Shares which the Employee may
purchase by conversion of convertible securities or under outstanding options
granted by the Corporation, possessing five percent (5%) or more of the total
combined voting power or value of all classes of securities of the Corporation
or of any of its Subsidiaries.

 

3.4           Employees who are citizens or residents of a non-U.S. jurisdiction
(without regard to whether they also are citizens or residents of the United
States or resident aliens within the meaning of Section 7701(b)(1)(A) of the
Code) may be excluded from participation in the Plan if the participation of
such Employees is prohibited under the laws of the applicable jurisdiction or if
complying with the laws of the applicable jurisdiction would cause the Plan to
violate Code Section 423 (or to the extent permitted under Code Section 423). 
In the case of any sub-plan adopted pursuant to Section 16 which is not designed
to qualify under Code Section 423, Employees may be excluded from participation
in the Plan if the Committee has determined that participation of such Employees
is not advisable or practicable.

 

3.5           All Employees who participate in the Plan shall have the same
rights and privileges under the Plan, except for differences that may be
mandated by local law and that are consistent with Code Section 423(b)(5);
provided that individuals participating in a sub-plan adopted pursuant to
Section 16 which is not designed to qualify under Code Section 423 need not have
the same rights and privileges as Employees participating in the Code
Section 423 Plan.

 

3.6           Employees may not participate in more than one Offering Period at
a time.

 

4.             OFFERING PERIODS AND PURCHASE PERIODS

 

4.1           Offering Periods.  With respect to Offering Periods commencing
prior to February 1, 2006, the Plan shall generally be implemented by a series
of twelve (12) month Offering Periods with new Offering Periods commencing on
the first Trading Day on or after February 1 and August 1 and ending on the last
Trading Day in the twelve month periods ending on January 31 and July 31 of the
next calendar year, respectively, or on such other date as the Committee shall
determine. The first Offering Period shall commence on the Effective Date and

 

6

--------------------------------------------------------------------------------


 

shall end on the last Trading Day on or before January 31, 2004. With respect to
Offering Periods commencing on or after February 1, 2006, the Plan shall
generally be implemented by a series of six (6) month Offering Periods with new
Offering Periods commencing on the first Trading Day on or after February 1 and
August 1 and ending on the last Trading Day in the six-month periods ending on
the next July 31 and January 31, respectively, or on such other date as the
Committee shall determine, and continuing thereafter until the Plan is
terminated pursuant to Section 14 hereof. The Committee shall have the authority
to change the frequency and/or duration of Offering Periods (including the
commencement dates thereof) with respect to future offerings if such change is
announced at least five (5) days prior to the scheduled beginning of the first
Offering Period to be affected thereafter.

 

4.2           Purchase Periods.  With respect to Offering Periods commencing
prior to February 1, 2006, each Offering Period shall generally consist of two
(2) consecutive Purchase Periods of six (6) months’ duration, with new Purchase
Periods commencing on the first Trading Day on or after February 1 and August 1
of each year and ending on the last Trading Day in the six-month period ending
on the next July 31 and January 31, respectively. With respect to Offering
Periods commencing on or after February 1, 2006, each Offering Period shall
generally consist of one (1) Purchase Period that runs concurrently with the
Offering Period. The last Trading Day of each Purchase Period shall be the
“Purchase Date” for such Purchase Period; provided that the first Purchase
Period shall commence on the Effective Date and shall end at the completion of
the seventh complete calendar month following the Effective Date unless
otherwise determined by the Committee. The second Purchase Period of the first
Offering Period shall begin on the first Trading Day following the end of the
first Purchase Period and shall end on the last Trading Day on or before
January 31, 2004. Subsequent Purchase Periods, if any, shall run consecutively
after the termination of the preceding Purchase Period. The Committee shall have
the power to change the duration and/or frequency of Purchase Periods with
respect to future purchases if such change is announced at least five (5) days
prior to the scheduled beginning of the first Purchase Period to be affected.

 

5.             PARTICIPATION

 

5.1           An Employee who is eligible to participate in the Plan in
accordance with its terms at the beginning of an Offering Period shall
automatically receive an option in accordance with Section 8.1 and may become a
Participant by completing and submitting, on or before the date prescribed by
the Committee with respect to a given Offering Period, a completed payroll
deduction authorization and Plan enrollment form provided by the Corporation or
by following an electronic or other enrollment process as prescribed by the
Committee. An eligible Employee may authorize payroll deductions at the rate of
any whole percentage of the Employee’s Compensation, not to exceed ten percent
(10%) (or such other percentage as the Committee may establish from time to time
before an Offering Date) of such Employee’s Compensation on each payday

 

7

--------------------------------------------------------------------------------


 

during the Offering Period.  All payroll deductions will be held in a general
corporate account or a trust account, unless otherwise required by local law. No
interest shall be paid or credited to the Participant with respect to such
payroll deductions, unless otherwise required by local law. The Corporation
shall maintain a separate bookkeeping account for each Participant under the
Plan and the amount of each Participant’s payroll deductions shall be credited
to such account. A Participant may not make any additional payments into such
account, unless payroll deductions are prohibited under local law, in which case
the provisions of Section 5.2 of the Plan shall apply.

 

5.2           Notwithstanding any other provisions of the Plan to the contrary,
in locations where local law prohibits payroll deductions, an eligible Employee
may elect to participate through contributions to his or her account under the
Plan in a form acceptable to the Committee.  In such event, any such Employees
shall be deemed to be participating in a sub-plan, unless the Committee
otherwise expressly provides that such Employees shall be treated as
participating in the Plan.

 

5.3           Under procedures and at times established by the Committee, a
Participant may withdraw from the Plan during a Purchase Period, by completing
and filing a new payroll deduction authorization and Plan enrollment form with
the Corporation or by following electronic or other procedures prescribed by the
Committee. If a Participant withdraws from the Plan during a Purchase Period,
his or her accumulated payroll deductions will be refunded to the Participant
without interest (unless payment of interest is required by local law), his or
her right to participate in the current Offering Period will be automatically
terminated and no further payroll deductions for the purchase of Ordinary Shares
will be made during the Offering Period. The Committee may establish
rules pertaining to the timing of withdrawals, limiting the frequency with which
Participants may withdraw and re-enroll in the Plan and may impose a waiting
period on Participants wishing to re-enroll following withdrawal.

 

5.4           A Participant may change his or her rate of contribution through
payroll deductions only during an open enrollment period or such other times
specified by the Committee by filing a new payroll deduction authorization and
Plan enrollment form or by following electronic or other procedures prescribed
by the Committee. If a Participant has not followed such procedures to change
the rate of contribution, the rate of contribution shall continue at the
originally elected rate throughout the Purchase Period and future Purchase
Periods (including Purchase Periods of subsequent Offering Periods).
Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code, the Committee may reduce a Participant’s payroll
deductions to zero percent (0%) at any time during a Purchase Period scheduled
to end during the current calendar year. Payroll deductions shall re-commence at
the rate provided in such Participant’s enrollment form at the beginning of the
first Purchase Period which is scheduled to end in the following calendar year,
unless terminated by the Participant as provided in Section 5.3.

 

8

--------------------------------------------------------------------------------


 

6.             TERMINATION OF EMPLOYMENT; CHANGES IN EMPLOYMENT

 

6.1           Termination.  In the event any Participant terminates employment
with the Corporation and its Designated Subsidiaries for any reason (including
death) prior to the expiration of a Purchase Period, the Participant’s
participation in the Plan shall terminate and all amounts credited to the
Participant’s account shall be paid to the Participant or, in the case of death,
to the Participant’s heirs or estate, without interest. Whether a termination of
employment has occurred shall be determined by the Committee. If a Participant’s
termination of employment occurs within a certain period of time as specified by
the Committee (not to exceed 30 days) prior to the Purchase Date of the Purchase
Period then in progress, his or her option for the purchase of Ordinary Shares
will be exercised on such Purchase Date in accordance with Section 9 as if such
Participant were still employed by the Corporation. Following the purchase of
Shares on such Purchase Date, the Participant’s participation in the Plan shall
terminate and all remaining amounts credited to the Participant’s account shall
be paid to the Participant or, in the case of death, to the Participant’s heirs
or estate, without interest (unless payment of interest is required by local
law).

 

6.2           Leaves of Absence.  The Committee may also establish
rules regarding when leaves of absence or changes of employment status will be
considered to be a termination of employment, and the Committee may establish
termination of employment procedures for this Plan that are independent of
similar rules established under other benefit plans of the Corporation and its
Subsidiaries, provided, however, that such procedures are not in conflict with
the requirements of Section 423 of the Code.

 

6.3           Transfers.  If a Participant transfers employment between the
Corporation and a Designated Subsidiary participating in the 423 Plan (as set
forth in Appendix A to the Plan) or between Designated Subsidiaries
participating in the 423 Plan, his or her participation in the Plan shall
continue unless and until otherwise terminated in accordance with the Plan. 
Similarly, if a Participant transfers employment between Designated Subsidiaries
participating in a Non-423 Sub-Plan (as set forth in Appendix A to the Plan),
his or her participation in the Plan shall continue unless and until otherwise
terminated in accordance with the Plan.

 

If a Participant transfers employment from the Corporation or a Designated
Subsidiary participating in the 423 Plan to a Designated Subsidiary
participating in a Non-423 Sub-Plan, his or her participation in the Plan shall
continue, provided, however, that such participation will be under the
applicable Non-423 Sub-Plan as of the date of such transfer and all of the
Participant’s accumulated payroll deductions (whether taken while the
Participant was employed by the Corporation or a Designated Subsidiary
participating in the 423 Plan or while the Participant is employed by a
Designated Subsidiary participating in a Non-423 Sub-Plan) shall be used to
purchase Shares under the applicable Non-423 Sub-

 

9

--------------------------------------------------------------------------------


 

Plan, subject to the Participant’s right to withdraw from the Plan in accordance
with the withdrawal procedures in effect at such time.

 

If a Participant transfers employment from a Designated Subsidiary participating
in a Non-423 Sub-Plan to the Corporation or a Designated Subsidiary
participating in the 423 Plan, any accumulated payroll deductions taken while
the Participant was employed by a Designated Subsidiary participating in a
Non-423 Sub-Plan shall be used to purchase Shares under the applicable Non-423
Sub-Plan on the next Purchase Date following such transfer; however, no new
payroll deductions shall be taken for the remainder of the Purchase Period in
which the transfer occurs, and as of the next Offering Date following such
transfer, the Participant shall participate in the 423 Plan and payroll
deductions shall automatically resume and be used to purchase Shares under the
423 Plan, subject to the Participant’s right to withdraw from the Plan in
accordance with the withdrawal procedures in effect at such time.

 

Notwithstanding the foregoing provisions of this Section 6.3, the Committee may
establish additional and/or different rules to govern transfers of employment
among the Corporation and any Designated Subsidiary, consistent with any
applicable requirements of Code Section 423 and the terms of the Plan.

 

7.             SHARES

 

Subject to adjustment as set forth in Section 11, the maximum number of Ordinary
Shares, which may be issued pursuant to the Plan shall be fifty million
(50,000,000) Shares.  Subject to adjustment as set forth in Section 11, the
maximum number of Shares that may be granted collectively to all Participants
within any given Purchase Period is one and one-half million (1,500,000) Shares,
unless and until the Board determines otherwise with respect to a Purchase
Period.    If, on a given Purchase Date, the number of Shares with respect to
which options are to be exercised exceeds either maximum, the Corporation shall
make pro rata allocation of the Shares remaining available for purchase in as
uniform a manner as shall be practicable and as it shall determine to be
equitable.  The Shares subject to the Plan may be unissued Shares or reacquired
Shares, bought on the market or otherwise.

 

8.             OFFERING

 

8.1           On the Offering Date of each Offering Period, each eligible
Employee, whether or not such Employee has elected to participate as provided in
Section 5.1, shall be granted an option to purchase that number of whole Shares,
not to exceed one thousand (1,000) Shares (or such other number of Shares as
determined by the Committee and subject to adjustment as set forth in
Section 11), which may be purchased with the payroll deductions accumulated on
behalf of such Employee during each Purchase Period at the purchase price
specified in Section 8.2 below, subject to the additional limitation that no
Employee participating in the Section 423 Plan shall be granted an option to
purchase Shares

 

10

--------------------------------------------------------------------------------

 


 

under the Plan if such option would permit his or her rights to purchase Shares
under all employee stock purchase plans (described in Section 423 of the Code)
of the Corporation and its Subsidiaries to accrue at a rate which exceeds U.S.
twenty-five thousand dollars (U.S. $25,000) of the Fair Market Value of such
Shares (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time. For purposes of the Plan, an
option is “granted” on a Participant’s Offering Date. An option will expire upon
the earlier to occur of (i) the termination of a Participant’s participation in
the Plan or such Offering Period, (ii) the grant of an option to such
Participant on a subsequent Offering Date, or (iii) the termination of the
Offering Period. This Section 8.1 shall be interpreted so as to comply with Code
Section 423(b)(8).

 

8.2           The Purchase Price under each option shall be with respect to a
Purchase Period the lower of (i) a percentage (not less than eighty-five percent
(85%)) established by the Committee (“Designated Percentage”) of the Offering
Price, or (ii) the Designated Percentage of the Fair Market Value of a Share on
the Purchase Date on which the Shares are purchased; provided that the Purchase
Price may be adjusted by the Committee pursuant to Sections 11 or 12 in
accordance with Section 424(a) of the Code. The Committee may change the
Designated Percentage with respect to any future Offering Period, but not to
below eighty-five percent (85%), and the Committee may determine with respect to
any prospective Offering Period that the purchase price shall be the Designated
Percentage of the Fair Market Value of a Share on the Purchase Date.

 

9.             PURCHASE OF SHARES

 

Unless a Participant withdraws from the Plan as provided in Section 5.3 or
except as provided in Sections 12 or 14 hereof, on the last Trading Day of each
Purchase Period, a Participant’s option shall be exercised automatically for the
purchase of that number of whole Shares which the accumulated payroll deductions
credited to the Participant’s account at that time shall purchase at the
applicable price specified in Section 8.2.

 

At the time the Shares are purchased or at the time some or all of the Shares
issued under the Plan are disposed of (or at any other time that a taxable event
related to the Plan occurs), the Participant must make adequate provision for
any withholding obligation of the Corporation or a Designated Subsidiary with
respect to federal, state, local and foreign income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to participation in the Plan and legally applicable to the Participant
(including any amount deemed by the Committee, in its sole discretion, to be an
appropriate charge to Participant even if legally applicable to the Corporation
or the Participant’s employer). At any time, the Corporation or the
Participant’s employer may withhold from the Participant’s wages or other cash
compensation the amount necessary for the Corporation or the Participant’s
employer to meet applicable withholding obligations, including any withholding
required to make available to the Corporation or the Participant’s employer any
tax deductions or benefits

 

11

--------------------------------------------------------------------------------


 

attributable to the sale or early disposition of the Shares by the Participant. 
In addition or in the alternative, the Corporation or the Participant’s employer
may withhold from the proceeds of the sale of Shares or by any other method of
withholding the Corporation or the Participant’s employer deems appropriate.

 

10.          PAYMENT AND DELIVERY

 

As soon as practicable after the exercise of an option, the Corporation shall
deliver to the Participant a record of the Ordinary Shares purchased and the
balance of any amount of payroll deductions credited to the Participant’s
account not used for the purchase, except as specified below. The Committee may
permit or require that Shares be deposited directly with a broker designated by
the Committee or to a designated agent of the Corporation, and the Committee may
utilize electronic or automated methods of share transfer. The Committee may
require that Shares be retained with such broker or agent for a designated
period of time and/or may establish other procedures to permit tracking of the
disposition of such Shares. The Corporation shall retain the amount of payroll
deductions used to purchase Shares as full payment for the Shares and the Shares
shall then be fully paid and non-assessable. No Participant shall have any
voting, dividend or other Shareowner rights with respect to Shares subject to
any option granted under the Plan until the Shares subject to the option have
been purchased and delivered to the Participant as provided in this Section 10.
The Committee may in its discretion direct the Corporation to retain in a
Participant’s account for the subsequent Purchase Period or Offering Period any
payroll deductions which are not sufficient to purchase a whole Share or return
such amount to the Participant. Any other amounts that may be left over in a
Participant’s account after a Purchase Date shall be returned to the
Participant.

 

11.          RECAPITALIZATION

 

Subject to any required action by the Shareowners of the Corporation, if there
is any change in the outstanding Ordinary Shares because of a merger,
consolidation, spin-off, reincorporation, reorganization, recapitalization,
dividend in property other than cash, share split, reverse share split, share
dividend, liquidating dividend, extraordinary dividend or distribution,
combination, exchange or reclassification of the Ordinary Shares (including any
such change in the number of Shares effected in connection with a change in
domicile of the Corporation), change in corporate structure or any other
increase or decrease in the number of Ordinary Shares, or other transaction
effected without receipt of consideration by the Corporation, provided that
conversion of any convertible securities of the Corporation shall not be deemed
to have been “effected without consideration,” the number of securities covered
by each option under the Plan which has not yet been exercised and the number of
securities which have been authorized and remain available for issuance under
the Plan, as well as the maximum number of securities which may be purchased by
a single Participant and by all Participants in the aggregate in a given
Purchase Period, and the price per share covered by each option under the Plan
which has not yet been exercised,

 

12

--------------------------------------------------------------------------------


 

may be appropriately adjusted by the Board, and the Board shall take any further
actions which, in the exercise of its discretion, may be necessary or
appropriate under the circumstances. The Board’s determinations under this
Section 11 shall be conclusive and binding on all parties.

 

12.          LIQUIDATION AND CHANGE OF CONTROL

 

12.1         In the event of the proposed liquidation or dissolution of the
Corporation, the Offering Period will terminate immediately prior to the
consummation of such proposed transaction, unless otherwise provided by the
Board in its sole discretion, and all outstanding options shall automatically
terminate and the amounts of all payroll deductions will be refunded without
interest (unless payment of interest is required by local law) to the
Participants.

 

12.2         In the event of a Change of Control, then in the sole discretion of
the Board, (1) each option shall be assumed or an equivalent option shall be
substituted by the successor corporation or parent or subsidiary of such
successor entity, (2) a date established by the Board on or before the date of
consummation of such Change of Control shall be treated as a Purchase Date, and
all outstanding options shall be exercised on such date, (3) all outstanding
options shall terminate and the accumulated payroll deductions will be refunded
without interest (unless payment of interest is required by local law) to the
Participants, or (4) outstanding options shall continue unchanged.

 

13.          TRANSFERABILITY

 

Neither payroll deductions credited to a Participant’s bookkeeping account nor
any rights to exercise an option or to receive Shares under the Plan may be
voluntarily or involuntarily assigned, transferred, pledged, or otherwise
disposed of in any way, and any attempted assignment, transfer, pledge, or other
disposition shall be null and void and without effect. If a Participant in any
manner attempts to transfer, assign or otherwise encumber his or her rights or
interests under the Plan, other than as permitted by the Code, such act shall be
treated as an election by the Participant to discontinue participation in the
Plan pursuant to Section 5.3.

 

14.          AMENDMENT OR TERMINATION OF THE PLAN

 

14.1                           The Plan shall continue until terminated in
accordance with Section 14.2.

 

14.2         The Board may, in its sole discretion, insofar as permitted by
Applicable Law, terminate or suspend the Plan, or revise or amend it in any
respect whatsoever, except that, without approval of the Shareowners, no such
revision or amendment shall increase the number of Shares subject to the Plan,
other than an adjustment under Section 11 of the Plan, or make other changes for
which Shareowner approval is required under Applicable Law. Upon a termination
or suspension of the Plan, the Board may in its discretion (i) return, without
interest

 

13

--------------------------------------------------------------------------------


 

(unless payment of interest is required by local law), the payroll deductions
credited to Participants’ accounts to such Participants, or (ii) set an earlier
Purchase Date with respect to an Offering Period and Purchase Period then in
progress.

 

15.          ADMINISTRATION

 

15.1         The Board or the Compensation Committee shall appoint a committee
of one or more individuals to administer the Plan (the “Committee”), which,
unless otherwise specified by the Board, shall consist of the members of the
Corporation’s Benefits and Administrative Committee, as constituted from time to
time in accordance with its charter, and generally made up of senior members of
management from the Corporation’s Legal, Finance and Human Resources functions. 
The Committee will serve for such period of time as the Board or the
Compensation Committee of the Board may specify and whom the Board or the
Compensation Committee of the Board may remove at any time. The Committee will
have the authority and responsibility for the day-to-day administration of the
Plan, the authority and responsibility specifically provided in this Plan and
any additional duty, responsibility and authority delegated to the Committee by
the Board or the Compensation Committee of the Board. The Committee shall have
full power and authority to adopt, amend and rescind any rules and regulations
which it deems desirable and appropriate for the proper administration of the
Plan, to construe and interpret the provisions and supervise the administration
of the Plan, to make factual determinations relevant to Plan entitlements and to
take all action in connection with administration of the Plan as it deems
necessary or advisable, consistent with the delegation from the Board or the
Compensation Committee of the Board.   The Committee may delegate to one or more
individuals the day-to-day administration of the Plan, to the extent permitted
by Applicable Law.  The Board, the Compensation Committee of the Board and the
Committee reserve the right to administer the Plan, to the extent such right
otherwise exists, regardless of any delegation of authority such body may have
previously made.  Decisions of the Board, the Compensation Committee of the
Board and the Committee, as applicable, shall be final and binding upon all
participants. The Corporation shall pay all expenses incurred in the
administration of the Plan.

 

15.2         In addition to such other rights of indemnification as they may
have as members of the Board or officers or employees of the Corporation and
subject to section 200 of the Companies Act, members of the Board and of the
Committee shall be indemnified by the Corporation against all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted under the Plan, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Corporation) or paid by them in satisfaction of a
judgment in any such action, suit or

 

14

--------------------------------------------------------------------------------


 

proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such person is liable for gross negligence,
bad faith or intentional misconduct in duties; provided, however, that within
sixty (60) days after the institution of such action, suit or proceeding, such
person shall offer to the Corporation, in writing, the opportunity at its own
expense to handle and defend the same.

 

16.          COMMITTEE RULES FOR FOREIGN JURISDICTIONS

 

The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions or other contributions by Participants,
establishment of bank or trust accounts to hold payroll deductions or other
contributions, payment of interest, conversion of local currency, payroll tax,
withholding procedures and handling of share certificates which vary with local
requirements; however, if such varying provisions are not in accordance with the
provisions of Section 423(b) of the Code, including but not limited to the
requirement of Section 423(b)(5) of the Code that all options granted under the
Plan shall have the same rights and privileges unless otherwise provided under
the Code and the regulations promulgated thereunder, then the individuals
affected by such varying provisions shall be deemed to be participating under a
sub-plan and not the Plan.  The Committee may also adopt sub-plans applicable to
particular Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Code Section 423. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Section 7,
but unless otherwise superseded by the terms of such sub-plan, the provisions of
this Plan shall govern the operation of such sub-plan.

 

17.          SECURITIES LAWS REQUIREMENTS

 

17.1         No option granted under the Plan may be exercised to any extent
unless the Shares to be issued upon such exercise under the Plan are covered by
an effective registration statement pursuant to the Securities Act and the Plan
is in material compliance with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act, the Exchange Act,
the rules and regulations promulgated thereunder, applicable state and foreign
securities laws and the requirements of any stock exchange upon which the Shares
may then be listed, subject to the approval of counsel for the Corporation with
respect to such compliance. If on a Purchase Date in any Offering Period
hereunder, the Plan is not so registered or in such compliance, options granted
under the Plan which are not in compliance shall not be exercised on such
Purchase Date, and the Purchase Date shall be delayed until the Plan is subject
to such an effective registration statement and such compliance, except that the
Purchase Date shall not be delayed more than twelve (12) months and the Purchase
Date shall in no event be more than twenty-seven (27) months from the Offering
Date. If, on the Purchase

 

15

--------------------------------------------------------------------------------


 

Date of any offering hereunder, as delayed to the maximum extent permissible,
the Plan is not registered and in such compliance, options granted under the
Plan which are not in compliance shall not be exercised and all payroll
deductions accumulated during the Offering Period (reduced to the extent, if
any, that such deductions have been used to acquire Shares) shall be returned to
the Participants, without interest (unless payment of interest is required by
local law). The provisions of this Section 17 shall comply with the requirements
of Section 423(b)(5) of the Code to the extent applicable.

 

17.2         As a condition to the exercise of an option, the Corporation may
require the person exercising such option to represent and warrant at the time
of any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Corporation, such a representation is required by any
of the aforementioned provisions of Applicable Law.

 

18.          GOVERNMENTAL REGULATIONS

 

This Plan and the Corporation’s obligation to sell and deliver Ordinary Shares
under the Plan shall be subject to the approval of any governmental authority
required in connection with the Plan or the authorization, issuance, sale, or
delivery of Shares hereunder.

 

19.          NO ENLARGEMENT OF EMPLOYEE RIGHTS

 

Nothing contained in this Plan shall be deemed to give any Employee or other
individual the right to be retained in the employ or service of the Corporation
or any Designated Subsidiary or to interfere with the right of the Corporation
or Designated Subsidiary to discharge any Employee or other individual at any
time, for any reason or no reason, with or without notice.

 

20.          GOVERNING LAW

 

This Plan shall be governed by applicable laws of the State of California,
without regard to such state’s conflict of laws rules.

 

21.          EFFECTIVE DATE

 

This Plan shall be effective on the Effective Date, subject to approval of the
Shareowners of the Corporation within twelve (12) months before or after its
date of adoption by the Board.

 

22.          REPORTS

 

Individual accounts shall be maintained for each Participant in the Plan.
Statements of account shall be given or made available to Participants at least
annually.

 

16

--------------------------------------------------------------------------------


 

23.          DESIGNATION OF BENEFICIARY FOR OWNED SHARES

 

With respect to Ordinary Shares purchased by the Participant pursuant to the
Plan and held in an account maintained by the Corporation or its assignee on the
Participant’s behalf, the Participant may be permitted to file a written
designation of beneficiary, who is to receive any Shares and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to the end of a Purchase Period but prior to delivery to him or
her of such Shares and cash.  In addition, a Participant may be permitted to
file a written designation of a beneficiary who is to receive any cash from the
Participant’s account under the Plan in the event of such Participant’s death
prior to the Purchase Date of an Offering Period.  If a Participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective, to the extent required by local
law. The Participant (and if required under the preceding sentence, his or her
spouse) may change such designation of beneficiary at any time by written
notice. Subject to local legal requirements (as determined by the Committee in
its sole discretion), in the event of a Participant’s death, the Corporation or
its assignee shall deliver any Shares and/or cash to the designated beneficiary.
Subject to local law (as determined by the Committee in its sole discretion), in
the event of the death of a Participant and in the absence of a beneficiary
validly designated who is living at the time of such Participant’s death, the
Corporation shall deliver such Shares and/or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Corporation), the
Corporation in its sole discretion, may deliver (or cause its assignee to
deliver) such Shares and/or cash to the spouse, or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Corporation, then to such other person as the Corporation may determine.
The provisions of this Section 23 shall in no event require the Corporation to
violate local law, and the Corporation shall be entitled to take whatever action
it reasonably concludes is desirable or appropriate in order to transfer the
assets allocated to a deceased Participant’s account in compliance with local
law.

 

24.          ADDITIONAL RESTRICTIONS OF RULE 16b-3

 

The terms and conditions of options granted hereunder to, and the purchase of
Ordinary Shares by, persons subject to Section 16 of the Exchange Act shall
comply with the applicable provisions of Rule 16b-3.  This Plan shall be deemed
to contain, and such options shall contain, and the Shares issued upon exercise
thereof shall be subject to, such additional conditions and restrictions, if
any, as may be required by Rule 16b-3 to qualify for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions.

 

17

--------------------------------------------------------------------------------


 

25.          NOTICES

 

All notices or other communications by a Participant to the Corporation under or
in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Corporation at the location, or by the
person, designated by the Corporation for the receipt thereof.

 

18

--------------------------------------------------------------------------------

 


 

APPENDIX A

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

EMPLOYEE STOCK PURCHASE PLAN

PARTICIPATING EMPLOYERS

 

423 Plan

 

Seagate Technology (US) Holdings, Inc.

Seagate US LLC

 

Countries Covered by Non-423 Sub-Plan for Contractors (See Appendix B)

 

Estonia

Lebanon

Poland

Turkey

 

General Non-423 Sub-Plan (See Appendix C)

 

Seagate Technology Australia Pty. Limited

Seagate Technology Canada Inc.

Seagate Technology SAS

Seagate Technology GmbH

Seagate Technology International, Netherlands Branch

Seagate Technology (Hong Kong) Limited

Seagate Technology (Ireland)

Nippon Seagate Inc.

Seagate Technology (Netherlands) B.V.

Seagate Technology AB

Seagate Technology Taiwan Ltd.

Seagate Technology UK Ltd.

 

Non-423 Sub-Plan for China, Malaysia, Singapore and Thailand (See Appendix D)

 

Seagate Technology (Suzhou) Co. Ltd.

Seagate Technology International (Wuxi) Co. Ltd.

Penang Seagate Industries (M) Sdn. Bhd.

Seagate International (Johor) Sdn. Bhd.

Seagate Singapore International Headquarters Pte. Ltd.

Seagate Technology International, Singapore Branch

Seagate Technology (Thailand) Limited

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY EMPLOYEE STOCK
PURCHASE PLAN

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology Public Limited Company Employee Stock Purchase Plan
(the “Subplan”) is to permit eligible contract workers who perform work for the
Corporation (any one such individual a “Contractor,” and collectively,
“Contractors”) in the countries designated from time to time by the Committee in
its sole discretion and listed on Appendix A to the Seagate Technology Public
Limited Company Employee Stock Purchase Plan (the “Plan”) to participate in the
Plan.

 

2.                                      Terms of the Subplan.  The terms and
conditions of the Subplan shall in all respects be identical to those set forth
in the Plan except as set forth in this Subplan; provided, however, that the
Subplan shall not be subject to the requirements of Section 423(b)(5) of the
Code. Capitalized terms not otherwise defined in this Subplan shall have the
same meaning as set forth in the Plan.

 

3.                                      Definition of Employee.  For purposes of
the Subplan, references to Employees in the Plan shall include Contractors.

 

4.                                      Subplan Countries.  The Committee shall
have the authority in its sole discretion to amend the list of countries
designated by the Committee and listed on Appendix A to the Plan as necessary
and desirable and for such amendments to take effect as shall be determined by
the Committee in its sole and absolute discretion.

 

5.                                      Terms of the Plan.  Except as set forth
above, Contractors who participate under the Plan shall be subject to the terms
and conditions set forth in the Plan.

 

B-1

--------------------------------------------------------------------------------


 

APPENDIX C

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY EMPLOYEE STOCK
PURCHASE PLAN FOR CERTAIN EMPLOYEES OUTSIDE OF THE UNITED STATES

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology Public Limited Company Employee Stock Purchase Plan
(the “Subplan”) is to set forth requirements with respect to the participation
by eligible Employees employed outside of the United States at Seagate
Technology Australia Pty. Limited, Seagate Technology Canada Inc., Seagate
Technology SAS, Seagate Technology GmbH, Seagate Technology International
(Netherlands Branch), Seagate Technology (Hong Kong) Limited, Seagate Technology
(Ireland), Nippon Seagate Inc., Seagate Technology (Netherlands) B.V., Seagate
Technology AB, Seagate Technology Taiwan Ltd., Seagate Technology UK Ltd. in the
Seagate Technology Public Limited Company Employee Stock Purchase Plan (the
“Plan”).

 

2.                                      Terms of the Subplan.  Except as set
forth in this Subplan, the terms and conditions of the Subplan shall in all
respects be identical to those set forth in the Plan; provided, however, that
the Subplan shall not be subject to the requirements of Section 423(b)(5) of the
Code.  Capitalized terms not otherwise defined in this Subplan shall have the
same meaning as set forth in the Plan.

 

3.                                      Eligibility.  Employees of Seagate
Technology UK Ltd. (“Seagate UK”) or any branch office of Seagate UK who are
located in Russia, Saudi Arabia or Spain shall not be eligible to participate in
the Plan.

 

C-1

--------------------------------------------------------------------------------


 

APPENDIX D

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY EMPLOYEE STOCK
PURCHASE PLAN FOR EMPLOYEES IN CHINA, MALAYSIA, SINGAPORE AND THAILAND

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology Public Limited Company Employee Stock Purchase Plan
(the “Subplan”) is to set forth requirements with respect to the participation
by eligible Employees at Seagate Technology International (Wuxi) Co. Ltd. and
Seagate Technology (Suzhou) Co. Ltd. in China, Penang Seagate Industries (M)
Sdn. Bhd. and Seagate International (Johor) Sdn. Bhd. in Malaysia, Seagate
Technology International (Singapore Branch) and Seagate Singapore International
Headquarters Pte. Ltd. and Seagate Technology (Thailand) Limited in Thailand in
the Seagate Technology Public Limited Company Employee Stock Purchase Plan (the
“Plan”).

 

2.                                      Terms of the Subplan.  The terms and
conditions of the Subplan shall in all respects be identical to those set forth
in the Plan, except as set forth in this Subplan; provided, however, that the
Subplan shall not be subject to the requirements of Section 423(b)(5) of the
Code. Capitalized terms not otherwise defined in this Subplan shall have the
same meanings as set forth in the Plan.

 

3.                                      Minimum Purchase.  Notwithstanding
Sections 5, 8 and 9 of the Plan, purchases will not be made for Participants in
China, Malaysia, Singapore or Thailand with respect to a given Purchase Period
unless the applicable Participant has accumulated sufficient payroll deductions
during such Purchase Period to purchase at least ten (10) whole Shares.  In the
event a Participant has not accumulated sufficient payroll deductions during a
given Purchase Period to purchase at least ten (10) whole Shares, such
Participant will be deemed to have withdrawn from the Plan with respect to that
Purchase Period and his or her payroll deductions will be refunded to the
Participant without interest promptly following the end of the Purchase Period.

 

4.                                      Terms of the Plan.  Except as set forth
above, Participants in China, Malaysia, Singapore and Thailand shall be subject
to the terms and conditions set forth in the Plan.

 

D-1

--------------------------------------------------------------------------------

 